ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
The applicants argued that the prior art fails to teach, suggest, or disclose that “a manifold disposed within the build chamber and proximate to the overlap region, the manifold configured to perform a gas exchange within the build chamber proximate to the overlapping region” as in claim 1.   The applicants further argued that the manifolds as disclosed by Sutcliff is not a gas exchange and that it is not a gas exchange proximate to the overlap region.  
However, Sutcliff discloses that the recirculation loop 111 may be contained within the build chamber 101 (col. 6, lines 14-15) between the manifolds 1a, 1b and right above the build platform 102 that carried the building object 103 and the powder 104 (Figure 3) wherein an outlet 110 is arranged for capturing gas and condensate expelled by manifold 1b, a filter 114 is provided in the recirculation loop 111 to filter from the gas condensate that has become entrapped in the flow (col. 5, lines 60-62 and col. 6, lines 9-11).  By definition, gas exchange is the physical process by which gases move passively by diffusion across a surface.  In this case, when the inert gas is drawn between the manifolds 1a, 1b, the capturing gas and condensate are moving along with the inert gas (col. 5, lines 42-65), thus, this process is the same as the gas exchange.   
Sutcliff further discloses that  “[t]he manifolds 1a, 1b are positioned either side of a volume above the build platform 102 with both sides of the aperture of each manifold 1a, 1b open to the build chamber 101.  The manifolds 1a, 1b are located with the transverse diameter of the aperture located parallel with the build platform 102.  In this way, manifold 1a draws gas, typically an inert gas, from the build chamber 101 and propels the gas into the volume above the build platform 102 and manifold 1b draws gas from the volume above the build platform 102 (as indicated by the arrows and dotted lines) to create a substantially planar (or blade-like) laminar flow over the build platform 102.”  Column 5, lines 42-53.  Since, the manifolds 1a, 1b propels gas into and draw gas from the volume right above the build platform 102, the manifolds 1a, 1b and the gas volume is right above, or proximate to the build platform 102, which includes all other regions.   When Sutcliff et al is combined with Crear et al. to create two overlapping radiative energy regions/envelopes on the build platform, the manifolds 1a, 1b are still capable of moving the gas across the whole build platform, including the overlapping regions.  The operations of the recirculating loop and the manifolds are still the same regardless how many regions the build platform are divided into. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743